Docket No. 104300.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
          PATRICK L. MANNING, Appellant.

                  Opinion filed February 7, 2008.



   JUSTICE GARMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    Defendant, Patrick Manning, entered an open plea to the charge
of residential burglary on April 19, 2004. Because of defendant’s
extensive criminal history, he was subject to Class X sentencing of up
to 30 years in prison. 730 ILCS 5/5–5–3(c)(8) (West 2002). The
circuit court of Du Page County imposed a sentence of 22 years.
    Following sentencing, defendant filed motions to withdraw his
guilty plea and reconsider his sentence. Relevant before this court is
defendant’s allegation in his motion to withdraw his plea that the plea
was not knowing and voluntary because he was denied effective
assistance of counsel. Defendant asserts that counsel was ineffective
for failing to advise him on the possibility of pleading guilty but
mentally ill (GBMI) pursuant to section 113–4(d) of the Code of
Criminal Procedure of 1963 (725 ILCS 5/113–4(d) (West 2002)),
despite defense counsel’s awareness of defendant’s pronounced
history of mental-health and addiction issues. The circuit court denied
defendant’s motion to withdraw his guilty plea and the appellate court
affirmed. 371 Ill. App. 3d 457. For the reasons that follow, we affirm
the judgment of the appellate court.

                           BACKGROUND
    Defendant states that he is a man with a troubled past. According
to the pre-plea report, defendant was adopted when he was 18 months
old. His adoptive parents were both physically and emotionally
abusive. Presumably as a result of this abuse, defendant was placed in
a number of foster homes. At the age of 12, defendant began abusing
alcohol. That same year, defendant was introduced to marijuana. At
the age of 14, defendant’s adoptive parents kicked him out of their
home because he was learning disabled and because they were unable
to control him. In 1987, at the age of 17, defendant was adjudicated
delinquent after being arrested for theft under $300 and burglary. Also
in 1987, defendant attempted suicide for the first time and began using
heroin. In 1988, defendant tried crack cocaine for the first time. In
1989, defendant was convicted of residential burglary and sentenced
to 4 years’ probation and 60 days’ periodic imprisonment. In 1990,
defendant was sentenced to four years in the Department of
Corrections (Department) for an attempted armed robbery. In June of
1992, defendant began a period of mandatory supervised release. In
October of 1992, defendant was arrested for theft. In December of
1992, he was arrested for unlawful use of a weapon by a felon. For
these offenses, defendant was convicted and sentenced to a concurrent
term of two years in the Department. In 1994 defendant was
sentenced to four years’ imprisonment after being convicted of three
separate counts of burglary. In 1996, defendant was convicted of
attempted possession of a controlled substance and was sentenced to
21 days in jail. In 1997, defendant was convicted of theft and driving
while license suspended (60 days in jail, a year of conditional
discharge, and $100 in restitution); battery and resisting a peace
officer (20 days in jail); and three separate counts of residential
burglary for which defendant received 12 years’ imprisonment in the
Department. In June 2003, defendant began a period of supervised

                                 -2-
release. Defendant’s projected discharge date from supervised release
was June of 2005.
     After being released in June, defendant moved in with his fiancée.
Following an argument with his fiancée at the end of July, defendant
attempted suicide, by slashing his wrists deeply enough to require
multiple sutures. Defendant was hospitalized briefly, but ultimately
signed himself out of the hospital against his doctor’s advice. Around
this time, defendant also resumed his abuse of drugs and alcohol,
which had been in remission while defendant was incarcerated.
Defendant states that he began substituting heroin for alcohol because
his fiancée did not like his drinking. Defendant stated that when he
started, he spent approximately $10 per day on heroin. However, by
the time of his arrest, his habit had increased to $80 per day.
     In October of 2003, defendant attempted to seek treatment for his
substance abuse issues. He and his fiancée went to Central DuPage
Hospital and filled out paperwork for defendant to receive treatment.
However, defendant claims he was not accepted as a patient because
he did not have insurance to pay for the treatment.
     On November 14, 2003, just six months after his supervised
release began, defendant lapsed back into his previous criminal
behavior. On that date, just before 11 a.m., Carla Page returned to her
home in Wheaton, Illinois, to find defendant, who was a stranger to
her, standing in her kitchen. She screamed, ran from her home, and
called the police. Page witnessed defendant climb into his fiancée’s
green Dodge van and drive away. Page relayed this information to the
police, as well as the van’s license plate number.
     Wheaton police officers, responding to Page’s call, located the van
being driven a short distance from the crime scene. Officers in two
fully marked squad cars verified that the license plate number given by
Page matched the license of the van that they were following and
attempted to perform a traffic stop. Defendant initially complied with
the officers and pulled the van to the side of the road. However, after
the officers exited their vehicles and began to approach defendant, he
drove away. The officers chased defendant for a little over four miles
as he wove through traffic at speeds reaching 70 miles per hour.
Defendant then abandoned the vehicle on a residential lawn and
attempted to abscond on foot. Officers continued their pursuit and


                                  -3-
defendant surrendered approximately one block from where he
abandoned the van.
     Police searched the van and in doing so located a number of items
that had been taken from Page’s home. Additional items of jewelry
were later found in the rear of the squad car that was used to transport
defendant from the scene of his arrest to the jail. Page identified the
items found in both the van and the squad car as items taken from her
home. Defendant was charged with residential burglary, fleeing and
eluding, resisting a peace officer, and theft.
     While in jail and awaiting further action in his case, defendant was
examined by Dr. Corcoran and prescribed Sinequan and Prozac to
address his mental-health issues. Defendant was also, upon court
order, seen and evaluated by Dr. Murray, a licensed psychologist. Dr.
Murray’s report reiterates the preceding facts and stresses that
defendant “presents a significant risk for suicide attempt, should his
situation change, such as after his sentence.” In terms of a formal
diagnosis, Dr. Murray noted that defendant meets the criteria for
“Major Depressive Disorder, Recurrent; Polysubstance Dependance
including Heroin, Cocaine and Alcohol [sic] in Remission in a
Controlled Environment; *** and Antisocial Personality Disorder.” In
concluding, Dr. Murray noted that defendant presented a continued
risk of a suicide attempt and that “[defendant] will require continued
psychiatric and psychological services certainly to include
antidepressant medications.” Dr. Murray stated that defendant would
benefit from a drug dependance treatment plan and that this plan must
“accommodate [defendant’s] Depressive Disorder, need for
medication, and criminal thinking.”
     Attorney Holman was appointed as defendant’s public defender
and assisted defendant in applying for drug court. On February 3,
2004, the court denied defendant’s application for drug court. The
court specifically found that defendant was ineligible for drug court
because he was subject to a parole hold and because of his prior
convictions for violent crimes. On February 9, the court file stamped
a letter from defendant asking that Holman be dismissed and outside
counsel be appointed. Thereafter, attorney Zahrieh, who is also with
the public defender’s office, agreed to represent defendant.
     Because of defendant’s extensive criminal history, he was eligible
for a Class X sentence of 6 to 30 years in prison. See 730 ILCS

                                  -4-
5/5–5–3(c)(8) (West 2002). Through trial counsel, defendant was
offered the opportunity to plead guilty in exchange for a
recommendation by the State of 20 years in prison. Defendant rejected
this offer. Instead, defendant entered an open plea hoping for a
sentence between 8 and 15 years.1 The State requested that defendant
receive a 24-year sentence. Trial counsel argued that defendant was
a man in need of help and that a more reasonable sentence was
appropriate so that he would have a more substantial opportunity to
rehabilitate himself and receive the help he desired. Defendant himself
spoke at length about his need for help and his belief that the system
has failed him. Defendant incorporated the arguments that the State
had made in requesting a 24-year sentence and acknowledged the
truth of his criminal history, but explained to the court that he needed
help and positive people in his life, and asked for the court’s mercy.
Defendant received a sentence of 22 years in prison.
    In imposing the sentence, the trial court noted that this was a more
serious case than that of retail theft or of possession of a controlled
substance. This was a case of residential burglary where defendant
ransacked the victim’s home, was still present when the victim
returned, took a substantial quantity of items from the home, and led
police on a high-speed chase. The court noted that defendant’s
criminal history was “abysmal” with “ten prior adult felony
convictions, one prior juvenile adjudication for a felony, four separate
times in and out of the Department of Corrections, sentences of four
years, two years, four years, and the last sentence of twelve years in
the Department of Corrections.” Accordingly, the court described
defendant as a “career criminal.” The court further noted that given
defendant’s history, he could be sentenced to 30 years in prison and
was “probably an appropriate candidate for that type of sentence.”
The court noted, however, that in mitigation the defendant had
pleaded guilty and had participated in a number of programs in the
county jail. The court then imposed a sentence of 22 years with credit
for 190 days served and a recommendation to the Department that


     1
      Before the appellate court, defendant argued that his plea was not
knowing and voluntary because trial counsel allegedly advised defendant that
he would not receive more than 15 years. That issue, however, was rejected
by the appellate court and is not raised in the present appeal.

                                    -5-
defendant receive drug treatment and psychiatric and psychological
services while in prison.
     Thereafter, defendant filed motions to withdraw his plea and to
reduce his sentence. Counsel was appointed to aid defendant in these
motions. Defendant argued that he should be allowed to withdraw his
plea for two reasons. First, defendant alleged that his trial counsel was
ineffective in that she improperly advised defendant on the length of
sentence that he was likely to receive. Second, defendant argued that
trial counsel was deficient because she failed to investigate and advise
defendant on the possibility of pleading guilty but mentally ill (GBMI),
as allowed under section 113–4(d) of the Code (725 ILCS 5/113–4(d)
(West 2002)). In a hearing before the trial court, trial counsel testified
that she did not advise defendant on the possibility of pleading GBMI
because, unlike a finding that defendant was not guilty by reason of
insanity, GBMI did not affect the sentencing range that defendant was
eligible to receive.
     The trial court denied both motions and held that defendant’s plea
was knowing and voluntary. Defendant appealed the denial of his
motion to withdraw his plea and presented the identical two
arguments before the appellate court. The appellate court affirmed the
judgment of the trial court and found that defendant’s plea was
knowingly and voluntarily entered. Before this court, defendant argues
only that trial counsel was ineffective for failing to advise him on the
possibility of pleading GBMI.
     Ordinarily, the decision whether or not to allow a defendant to
withdraw his guilty plea is a matter within the discretion of the trial
court and will not be disturbed absent an abuse of that discretion.
People v. Davis, 145 Ill. 2d 240, 244 (1991). A defendant does not
have an absolute right to withdraw his guilty plea (see People v.
Artale, 244 Ill. App. 3d 469, 475 (1993)), but a defendant should be
allowed to withdraw his plea where his plea was not constitutionally
entered. Where “ ‘the plea of guilty was entered *** in consequence
of misrepresentations by counsel *** the court should permit the
withdrawal of the plea of guilty and allow the accused to plead not
guilty.’ ” (Emphasis added.) Davis, 145 Ill. 2d at 244, quoting People
v. Morreale, 412 Ill. 528, 531-32 (1952). A defendant may challenge
the constitutionality of his guilty plea either by claiming that he did not
receive the benefit of the bargain he made with the State or by alleging

                                   -6-
that the plea of guilty was not made voluntarily or with full knowledge
of the consequences. People v. Whitfield, 217 Ill. 2d 177, 183-84
(2005).
    In the present case, because defendant entered an open plea,
defendant must demonstrate that his plea was not knowing and
voluntary. Whether defendant’s plea was knowingly and voluntarily
made “depends on whether the defendant had effective assistance of
counsel.” People v. Pugh, 157 Ill. 2d 1, 14 (1993), citing People v.
Correa, 108 Ill. 2d 541, 549 (1985).
    This court has adopted the two-part test found in Strickland v.
Washington, 466 U.S. 668, 80 L. Ed. 2d 674, 104 S. Ct. 2052 (1984),
to determine if a defendant was denied effective assistance of counsel
in entering his guilty plea. People v. Jones, 144 Ill. 2d 242, 253-54
(1991). “To establish that a defendant was deprived of effective
assistance of counsel, a defendant must establish both that his
attorney’s performance was deficient and that the defendant suffered
prejudice as a result.” Pugh, 157 Ill. 2d at 14.

                              ANALYSIS
    Defendant alleges that trial counsel was deficient in not
researching and advising defendant of the possibility of pleading
GBMI and that, as a result of that deficiency, defendant was
prejudiced by not receiving the “benefits” that accompany a plea of
GBMI. Defendant contends that but for the errors of his trial counsel,
he would have pleaded GBMI.
    GBMI is a relatively recent alternative to the already well-known
pleas of guilty and not guilty. Having been enacted and made effective
in September 1981, GBMI occupies a unique place in our body of
law. As this court has noted, a plea or adjudication of GBMI is unlike
a verdict of not guilty by reason of insanity in that the defendant is not
absolved of criminal responsibility. People v. Harrison, 226 Ill. 2d
427, 436 (2007). A plea of GBMI is in that respect far more similar
to a plea of guilty. The sentencing range a defendant faces when
pleading GBMI is completely unaffected, and, in fact, a defendant
who enters a GBMI plea is still eligible to receive the death penalty.
People v. Crews, 122 Ill. 2d 266, 278 (1988). This is not to say that
GBMI is a meaningless option. “The separate verdict [GBMI] helps

                                   -7-
clarify for the jury the differences between insanity and mental illness
that falls short of insanity.” People v. Lantz, 186 Ill. 2d 243, 258
(1999). It also allows a jury to identify “offenders who are in need of
treatment while they are incarcerated.” Lantz, 186 Ill. 2d at 259.
    The treatment referred to in Lantz provides the only discernible
difference between a guilty plea and a plea of GBMI. “[U]pon a
finding of guilty but mentally ill, the Department of Corrections must
‘cause periodic inquiry and examination to be made concerning the
nature, extent, continuance, and treatment of the defendant’s mental
illness’ and provide ‘such psychiatric, psychological, or other
counseling and treatment for the defendant as it determines
necessary.’ 730 ILCS 5/5–2–6(b) (West 2004).” People v. Urdiales
225 Ill. 2d 354, 428 (2007). The Administrative Code lays out the
time table for these “periodic” examinations. The Administrative Code
states that the Department is to review an inmate who is in a general
institutional setting every three months for the first six months in
custody and every six months thereafter. 20 Ill. Adm. Code §415.50
(2007) (amended at 29 Ill. Reg. 3883 (eff. March 1, 2005)). While a
plea of GBMI guarantees periodic examinations, it does not guarantee
treatment. An inmate receives treatment only if, and to the extent, the
Department deems such treatment is appropriate. People v. Kaeding,
98 Ill. 2d 237, 244-45 (1983). Despite this limitation, these periodic
reviews and examinations are the benefits that defendant points to in
alleging that he has been prejudiced as a result of trial counsel’s
deficiency in not investigating or explaining a GBMI plea to him.
    The mere presence of a mental illness is not sufficient to guarantee
that a court will accept a GBMI plea. Before a plea of GBMI may be
accepted, the court must examine the reports of a clinical psychologist
or psychiatrist who has examined the defendant, and hold a hearing to
determine whether the defendant was suffering from a mental illness
at the time of the offense for which the plea is being entered. 725
ILCS 5/113–4(d), 115–2(b) (West 2002). In addition, it is not enough
that a defendant has a diagnosable mental illness at the time of the
offense. The defendant must have a “substantial disorder of thought,
mood, or behavior which afflicted a person at the time of the
commission of the offense and which impaired that person’s
judgment, but not to the extent that he is unable to appreciate the


                                  -8-
wrongfulness of his behavior.” (Emphases added.) 720 ILCS 5/6–2(d)
(West 2002).

                         Deficient Performance
     Defendant alleges that counsel’s performance was deficient
because counsel failed to investigate and advise him on the possibility
of pleading GBMI. Defendant alleges that GBMI provided him a
direct benefit and therefore counsel’s failure to advise constitutes
deficient performance under the Strickland analysis. The State argues
in response that counsel’s performance was admirable in that
defendant was adequately advised and had effective mitigating
evidence presented. The State further argues that performance was
not deficient because trial counsel’s actions were tailored to address
defendant’s primary concern, the length of his sentence. Moreover,
the State asserts that there can be no prejudice because there was no
basis to establish a GBMI plea.
     As a threshold matter, defendant alleges that a plea of GBMI
provides a direct benefit and therefore under the language of Brady v.
United States, 397 U.S. 742, 755, 25 L. Ed. 2d 747, 760, 90 S. Ct.
1463, 1472 (1970), and People v. Williams, 188 Ill. 2d 365, 371
(1999), trial counsel was per se ineffective for failing to advise
defendant of the direct consequences of a GBMI plea. Defendant
further argues that the appellate court erred in concluding that the
periodic reviews concomitant to plea of GBMI are not a direct benefit
of a GBMI adjudication.
     However, what both the appellate court and defendant overlook
is that the direct-consequences doctrine holds that a defendant must
understand the direct results of the plea he enters. “[A] trial court’s
obligation to ensure that a defendant understands the direct
consequences of his or her plea encompasses only those
consequences of the sentence that the trial judge can impose.”
(Emphasis added.) Williams, 188 Ill. 2d at 372. In this case, the
benefit defendant alleges arises from the plea of GBMI that he did not
enter and not from the guilty plea he actually entered. Therefore, the
direct versus collateral distinction is not applicable to the present case.
     In order to establish deficiency, a defendant must prove that
counsel’s performance, as judged by an objective standard of

                                   -9-
competence under prevailing professional norms, was so deficient that
counsel was not functioning as the “counsel” guaranteed by the sixth
amendment. People v. Evans, 186 Ill. 2d 83, 93 (1999). In attempting
to establish this deficiency, a defendant must overcome the strong
presumption that the challenged action, or lack thereof, might have
been the product of sound trial strategy. People v. Griffin, 178 Ill. 2d
65, 73-74 (1997). However, the decision of what plea to enter is a
right that belongs to the defendant and is not a decision that counsel
may make as a part of trial strategy. People v. Medina, 221 Ill. 2d
394, 403 (2006), citing People v. Ramey, 152 Ill. 2d 41, 54 (1992).
     Defendant argues that because the decision of what plea to enter
belongs to him, his plea could not be knowing where trial counsel
failed to advise him of the possibility of pleading GBMI when it was
readily apparent that he might be eligible for GBMI adjudication.
     The State, in response, has argued that trial counsel could not
have been deficient because there is no basis for the trial court to have
accepted a GBMI plea. The State argues that the mere fact that
defendant has been diagnosed with a mental illness does not mean that
the trial court would have found that he suffered from a “substantial
disorder of thought, mood, or behavior which afflicted a person at the
time of the commission of the offense and which impaired that
person’s judgment, but not to the extent that he is unable to appreciate
the wrongfulness of his behavior.” 720 ILCS 5/6–2(d) (West 2002).
The State notes the cautionary language in the Diagnostic and
Statistical Manual of Mental Disorders warning of a significant risk
that the diagnostic information within the manual will be
misunderstood because of the “imperfect fit between the questions of
ultimate concern to the law and the information contained in a clinical
diagnosis.” American Psychiatric Association, Diagnostic and
Statistical Manual of Mental Disorders, at xxxii-xxxiii (4th ed. 2000).
Defendant counters that there is a high likelihood, given his
pronounced history of mental-health problems, that the trial court
would have accepted a plea of GBMI. This assertion is buttressed by
the trial court’s sentencing order whereupon it wrote, “[c]ourt
r e c o m me n d s t h a t d e f e n d an t r e c e i v e s u b s t a n c e
Ause/psychiatric/psychological treatment while in the penetentiary
[sic].”


                                   -10-
     The State further contends that defendant’s primary concern was
with the length of his sentence and not a desire for periodic reviews
or treatment. This assertion is supported by trial counsel’s statements
at the hearing to withdraw defendant’s guilty plea, where she stated
that she did not explore the option of GBMI because, unlike a plea of
not guilty by reason of insanity, a GBMI plea would not affect the
defendant’s sentencing range. Defendant’s appellate counsel counters
that given defendant’s statement at sentencing that he was a man in
need of help, it is just as likely that he was seeking treatment as that
he was seeking a shorter sentence.
     The better practice for defense counsel is to inform a defendant of
all the potential pleas that are reasonably available to him. This
practice is supported by the American Bar Association’s Standards for
Criminal Justice, which state that the decision of what plea to enter
belongs to the defendant “after full consultation with counsel.” ABA
Standards for Criminal Justice 4–5.2 (3d ed. 1993). The commentary
that follows section 4–5.2 reinforces the importance of a defendant
making the choice of what plea to enter after being duly advised by
counsel. The commentary states that the “requirement that the
defendant personally enter a guilty plea and that it be voluntary and
informed carries the implication that it is the defendant who must
make the choice as to the plea to be entered and, concomitantly,
whether to accept a proffered plea agreement. *** In making each of
these decisions *** the accused should have the full and careful advice
of counsel.” ABA Standards for Criminal Justice 4–5.2 (3d ed. 1993).
     Although it might be better practice for defense counsel to inform
a defendant of all the pleas reasonably available to him, counsel’s
failure to do so does not necessarily warrant a finding of deficient
performance.
     “In order to prevail on a claim of ineffective assistance, a
defendant must satisfy both the performance and the prejudice prongs
of Strickland.” People v. Houston, 226 Ill. 2d 135, 144-45 (2007),
citing People v. Evans, 209 Ill. 2d 194, 220 (2004). In the present
case, even if this court were to conclude that trial counsel was
deficient, this would not be dispositive in any event, because
defendant suffered no prejudice.



                                 -11-
                          Prejudice to Defendant
    The second prong of the Strickland test, prejudice to the
defendant, must also be satisfied. Before a finding of prejudice can be
made, a defendant has to show a “reasonable probability that, but for
counsel’s errors, the defendant would not have pleaded guilty and
would have insisted on going to trial.” Pugh, 157 Ill. 2d at 15. In the
present case, however, defendant alleges not that he would have gone
to trial, but that absent counsel’s deficient performance, he would
have pleaded GBMI. Therefore, in this case, a more appropriate
burden requires that “[t]he defendant must prove that there is a
reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the
outcome.” Evans, 186 Ill. 2d at 93; Houston, 226 Ill. 2d at 149;
People v. Peeples, 205 Ill. 2d 480, 513 (2002).
    In this case, defendant alleges that counsel’s deficient performance
rendered his plea not knowing and voluntary and deprived him of the
direct benefits of a GBMI adjudication. We begin, accordingly, with
an examination of defendant’s claims that his plea was neither
knowing nor voluntary.
    The United States Supreme Court in Boykin v. Alabama described
a guilty plea as “more than a confession which admits that the accused
did various acts; it is itself a conviction; nothing remains but to give
judgment.” Boykin v. Alabama, 395 U.S. 238, 242, 23 L. Ed. 2d 274,
279, 89 S. Ct. 1709, 1711 (1969). The Court further stated that
“coercion, terror, inducements, subtle or blatant threats might be a
perfect cover-up of unconstitutionality.” Boykin, 395 U.S. at 243, 23
L. Ed. 2d at 279, 89 S. Ct. at 1712. These concerns from Boykin were
codified in Supreme Court Rule 402(b) (177 Ill. 2d R. 402(b)), which
prescribes that before a court may accept a plea of guilty, the court
shall ascertain whether there is an agreement and “shall determine
whether any force or threats or any promises, apart from a plea
agreement, were used to obtain the plea.”
    In the present case, there was no agreement and there is no
argument that any undue influence, force, or other promise was
involved. Thus, there is no basis to conclude that defendant’s plea was
involuntary. However, whether the plea was knowing is a separate
inquiry.

                                  -12-
    In Boykin, the Court identified three constitutional rights that are
implicated by a guilty plea. They are: the privilege against self-
incrimination; the right to trial by jury; and the right to confront one’s
accusers. Boykin, 395 U.S. at 243, 23 L. Ed. 2d at 279, 89 S. Ct. at
1712. The Court noted that the best way to insulate a guilty plea from
subsequent attack is for the trial court to conduct an on-the-record
examination in an attempt to “ ‘satisfy itself that the defendant
understands the nature of the charges, his right to a jury trial, the acts
sufficient to constitute the offenses for which he is charged and the
permissible range of sentences.’ ” Boykin, 395 U.S. at 244 n.7, 23 L.
Ed. 2d at 280 n.7, 89 S. Ct. at 1713 n.7, quoting Commonwealth ex
rel. West v. Rundle, 428 Pa. 102, 105-06, 237 A.2d 196, 197-98
(1968). This language in Boykin was the primary reason behind the
enactment of Rule 402. See People v. Whitfield, 217 Ill. 2d 177, 188
n.3 (2005). See also 177 Ill. 2d R. 402, Committee Comments, at
lxxvii.
    Rule 402 requires the court to address the defendant in open
court, prior to the acceptance of guilty plea, both to inform the
defendant and to ensure that the defendant understands:
         “(1) the nature of the charge; (2) the minimum and maximum
         sentence prescribed by law, including, when applicable, the
         penalty to which the defendant may be subjected because of
         prior convictions or consecutive sentences; (3) that the
         defendant has the right to plead not guilty, or to persist in that
         plea if it has already been made, or to plead guilty; and (4) that
         if he pleads guilty there will not be a trial of any kind, so that
         by pleading guilty he waives the right to a trial by jury and the
         right to be confronted with the witnesses against him; or that
         by stipulating the evidence is sufficient to convict, he waives
         the right to a trial by jury and the right to be confronted with
         any witnesses against him who have not testified.” 177 Ill. 2d
         R. 402.
In this case, the record reflects that the court admonished defendant
on each of these elements and that the defendant acknowledged his
understanding. Thus, the record demonstrates that defendant
knowingly entered a plea of guilty with full knowledge of the nature
of the charge, the potential sentencing range, the right to plead not
guilty, and the right to have a trial by jury.

                                   -13-
    However, actual knowledge of the plea entered is not the basis of
defendant’s claim. Defendant claims that he was prejudiced by not
being informed about the GBMI alternative. This court has previously
had the opportunity to examine the impact of an attorney’s failure to
advise a defendant on an important, albeit nondirect, consequence of
a guilty plea. In People v. Huante, this court concluded that defense
counsel’s failure to advise a criminal defendant on the deportation
consequences of a guilty plea did not amount to ineffective assistance
of counsel. People v. Huante, 143 Ill. 2d 61 (1991). Huante
distinguished itself from the earlier case of People v. Correa, where
the court held that defense counsel’s erroneously advising the
defendant that he would not be deported was ineffective assistance.
People v. Correa, 108 Ill. 2d 541 (1985).
    The present case is analogous to Huante. In Huante, the court
held that an attorney’s failure to provide any advice on deportation
was not sufficient to show ineffective assistance of counsel. In the
present case, trial counsel did not provide defendant with any advice
on pleading GBMI. While the distinction between direct and collateral
consequences is not directly implicated in the present case, the
reasoning is nonetheless compelling. The court in Huante stated that
“a defendant’s awareness of collateral consequences, including
deportation, is not a prerequisite to the entry of a knowing and
voluntary plea of guilty.” Huante, 143 Ill. 2d at 71. Similarly, in this
case, defendant’s lack of information about the GBMI plea is not
sufficient to render his plea of guilty unknowing or involuntary.
    Additionally, defendant is not prejudiced because the record fairly
reflects that defendant’s primary concern was the length of his
incarceration and not the nature thereof. Trial counsel testified that
defendant wanted a sentence of between 8 and 10 years and brought
the subject up at several meetings. Trial counsel advised defendant
that a sentence of this length was not a realistic expectation and that
he should be happy if he received a sentence of 15 years. When asked
why she did not explore a plea of GBMI with defendant, trial counsel
testified that “the plea of guilty but mentally ill it’s not like an insanity
defense where it exonerates the person or it makes them–having a
different sentencing range than someone else. *** But in this case, it
would not change the sentencing range; it was still 6-to-30 years.”
Thus, defendant’s own trial counsel believed that defendant’s primary

                                    -14-
concern was the length of his sentence. Because the sentencing range
is the same under either GBMI or guilty, defendant was not prejudiced
by not being advised of GBMI, as the difference could have no impact
on his length of incarceration. See Crews, 122 Ill. 2d at 278.
     Finally, even if we accepted defendant’s argument that he would
have pleaded GBMI had he been aware of GBMI, there is still no
prejudice, as in this case there is virtually no difference in the
treatment that defendant will receive under GBMI as opposed to a
guilty plea. The eighth amendment to the United States Constitution
requires that inmates receive adequate medical care. McNeil v.
Brewer, 304 Ill. App. 3d 1050, 1053 (1999), citing Estelle v. Gamble,
429 U.S. 97, 50 L. Ed. 2d 251, 97 S. Ct. 285 (1976); Farmer v.
Brennan, 511 U.S. 825, 128 L. Ed. 2d 811, 114 S. Ct. 1970 (1994).
This requirement has been extended to include not just physical-health
care, but mental-health care as well. Doty v. County of Lassen, 37
F.3d 540, 546 (9th Cir. 1994); Robert E. v. Lane, 530 F. Supp. 930,
939 (N.D. Ill. 1981).
     In addition to the constitutional obligation of mental-health
treatment, the Illinois Administrative Code also prescribes that the
Department provide mental-health services to inmates (20 Ill. Adm.
Code §415.40 (2007) (amended at 29 Ill. Reg. 3883 (eff. March 1,
2005)) (“Persons committed to the Department shall have access to
mental health services as determined by a mental health
professional”)), and that inmates be informed on how to access these
services (20 Ill. Adm. Code §415.30 (2007) (amended at 31 Ill. Reg.
9842 (eff. July 1, 2007)) (“Offenders shall be informed of the
institutional procedures for obtaining *** mental health services”)).
     Defendant appropriately points out that the duty imposed on the
Department under the eighth amendment is not the same as the
concomitant duty of periodic examination that is imposed by a GBMI
adjudication. Under the eighth amendment, prison officials are only
liable for their subjective deliberate indifference to an inmate’s health.
Farmer, 511 U.S. at 834-35, 128 L. Ed. 2d at 823-24, 114 S. Ct. at
1977-78. Under a GBMI adjudication, the Department has an
affirmative duty to examine each defendant who is found GBMI
whether he is currently exhibiting symptoms of mental illness or not.
730 ILCS 5/5–2–6 (West 2002).


                                  -15-
     However, the Department’s duty to examine a GBMI defendant
does not equate to a duty for the Department to provide treatment to
that individual. As previously stated, an inmate receives treatment only
if, and to the extent, the Department deems such treatment necessary.
735 ILCS 5/5–2–6(b) (West 2002) (“The Department of Corrections
shall provide such psychiatric, psychological, or other counseling and
treatment for the defendant as it determines necessary”). See also
Kaeding, 98 Ill. 2d at 244-45. The language of the GBMI statute that
requires treatment to the extent the Department “determines
necessary” comports with the provision of mental-health treatment for
all inmates, which requires inmates have access to mental-health care
“as determined by a mental health professional.” 20 Ill. Adm. Code
§415.40(a) (2007) (amended at 29 Ill. Reg. 3883 (eff. March 1,
2005)). Thus, the level of care required to be given to all inmates is
the same level of care that the Department is required to provide to
GBMI inmates.
     Further, the periodic reviews and care deemed necessary by the
reviews are at the sole discretion of the Department. The GBMI
statute does not require the Department to report to the court on a
defendant’s reviews, treatment, or progress. Thus an adjudication of
GBMI does not even enhance a defendant’s access to the courts or his
ability to judicially challenge the course or denial of his treatment.
     Nonetheless, defendant contends that the loss of GBMI’s periodic
examinations is itself prejudice. This argument fails for the following
four reasons. First, the Department is specifically required to provide
mental-health services to all inmates (20 Ill. Adm. Code §415.40
(2007) (amended at 29 Ill. Reg. 3883 (eff. March 1, 2005))), and to
inform all inmates how to access these services (20 Ill. Adm. Code
§415.30 (2007) (amended at 31 Ill. Reg. 9842 (eff. July 1, 2007))).
Second, all inmates are evaluated when they reach the Department’s
reception and classification center in order to determine the inmate’s
proper assignment to the appropriate correctional facility or program.
This evaluation takes into account all relevant factors, including the
inmate’s “health care condition.” 20 Ill. Adm. Code §503.20(b)
(2007) (amended at 11 Ill. Reg. 11502 (eff. July 1, 1987)). Third,
even if the administrative code were changed to eliminate such care,
the eighth amendment would still provide identical guarantees of care.
Defendant has noted that under the eighth amendment, prison officials

                                 -16-
must be deliberately indifferent to defendant’s needs before they can
be held liable. Farmer, 511 U.S. at 835, 128 L. Ed. 2d at 824, 114 S.
Ct. at 1977-78. In the present case, the Department has affirmative
knowledge of defendant’s mental-health issues. The trial court’s
sentencing order, the medication proscribed to defendant by Dr.
Corcoran at the county jail, the presentence report, and the report of
Dr. Murray give the Department affirmative knowledge of defendant’s
mental-health issues. Having affirmative knowledge, the Department
is then required under the terms of the eighth amendment to provide
the reasonably necessary treatment that defendant requires, just as it
would be required to provide treatment it deemed necessary under a
plea of GBMI. 730 ILCS 5/5–2–6(b) (West 2002). In fact,
defendant’s counsel conceded at oral argument that the Department
has affirmative knowledge of defendant’s mental-health issues in this
case and that the treatment defendant will receive is not markedly
different from the treatment he would have received had he pleaded
GBMI. Finally, despite the loss of automatic periodic evaluations
under GBMI, there is nothing to suggest that an ordinary inmate
cannot seek an evaluation absent a GBMI adjudication. Instead, the
opposite is true. The Department has an obligation under its own rules
to inform defendant of the means of accessing mental-health services
while in the Department. 20 Ill. Adm. Code §415.30 (2007) (amended
at 31 Ill. Reg. 9842 (eff. July 1, 2007)).
     Because GBMI does not alter the sentencing range defendant is
eligible to receive, guarantee a higher level of treatment than an
ordinary inmate, or guarantee access to treatment that would
otherwise be foreclosed to defendant, defendant is not prejudiced by
the loss of the opportunity to have pleaded GBMI. Further, defendant
has failed to show that trial counsel’s alleged deficiencies rendered
defendant’s plea of guilty unknowing or involuntary. Because no
prejudice has been shown, defendant has failed to meet his burden
under the second prong of the Strickland analysis.

                           CONCLUSION
    In the present case, defendant has failed to show that trial
counsel’s failure to inform him of the possibility of pleading GBMI
resulted in any prejudice. Defendant has failed to demonstrate a lack
of knowledge or voluntariness as to the plea of guilty that he entered.

                                 -17-
Further, a plea of GBMI would have no effect on either the sentence
defendant was eligible to receive, or defendant’s mental-health
treatment. Thus, the defendant is unable to prove prejudice as required
under the second prong of the Strickland analysis. Therefore, we
affirm the judgment of the appellate court.

                                                            Affirmed.




                                 -18-